UNITED STATES DISTRICT COURT § 1 L E D
FOR THE DISTRICT OF COLUMBIA
A;us - t 2013

C|erk, U.S_ D' y
Courts for the!§ir;frti§l gfili)r|iilr)ri(f)ila

LARBI SEMIANI, )
)
Plaintiff, )
)
v. ) Civil Action No.

> la ~_ two
U.S. DEPARTMENT OF STATE, )
)
Defendant. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’ s application to proceed in
forma pauperis and pro se civil complaint. The C0urt will grant the application and dismiss the

complaint.

Plaintiff alleges, in vague and conclusory language, assorted violations of his "rights to
life in peace, liberty and security[,]" for which he demands compensatory damages and other
relief. Compl. at 3 (page numbers designated by the court). Insofar as plaintiff bases his claims
on provisions of the criminal code, see z`d., his claims must be dismissed. There is no private
right of action under the statutes plaintiff cites. See Banks v. Kramer, No. 09-5140, 2009 WL
5526780, at *l (D.C. Cir. Dec. 30, 2009) (per curiam) ("Appellant alleges violations of 18
U.S.C. §§ l00l, 1503, l505, l62l, and 241, but there is no private right of action under these

criminal statutes."), cert. denz'ea', l3l S. Ct. 480 (2010); Moreno v. Curry, No. 06-11277, 2007
WL 44675 80 (5th Cir. Dec. 20, 2007) (per curiam) (affirming dismissal of claims under 18
U.S.C. §§ 1503, 1506, and 1511 because they do not provide for a private cause of action);
Hamilton v, Reea’, 29 F. App’x 202, 204 (6th Cir. 2002) (concluding that district court properly
dismissed plaintiffs complaint because it failed to state a claim for relief under 18 U.S.C. §§
1505, 1506, and 1509), cert. denied, 536 U.S. 971 (2002); Lopez v. Kora, No. 3:12-cv-0510-M,
2012 WL 1242376, at *2 (N.D. Tex. Apr. 12, 2012) (adopting Magistrate Report and
Recommendation to dismiss claim because "there is no private cause of action under the Crime

Victims Rights Act, 18 U.S.C. § 3771").

Accordingly, the Court will dismiss the complaint. An Order consistent with this

Memorandum Opinion is issued separately.

DATE: 7%7 United states Disrricrhi®